Citation Nr: 0016740	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  97-29 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
to include as secondary to exposure to Agent Orange or other 
herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran had almost continuous active service from May 
1946 to September 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Buffalo, New York, which denied a claim by the veteran 
seeking entitlement to service connection for peripheral 
neuropathy, claimed as secondary to exposure to Agent Orange 
or other herbicides.

This case was originally before the Board in December 1998, 
at which time it remanded the case back to the RO for 
additional evidentiary development.


FINDINGS OF FACT

There is evidence of current peripheral neuropathy, reported 
inservice exposure to Agent Orange or other herbicides, and 
medical evidence which tends to relate the current peripheral 
neuropathy to Agent Orange exposure.


CONCLUSION OF LAW

The claim of entitlement to service connection for peripheral 
neuropathy, to include as secondary to exposure to Agent 
Orange or other herbicides, is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Law & Regulations

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the U. S. Court of Appeals 
for Veterans Claims (Court) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. 498, 
506  (1995) (citations omitted), aff'd 78 F.3d 604  (Fed. 
Cir. 1996).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).

Once well-groundedness has been established, service 
connection may be established for a current disability in 
several ways including on a "direct" basis.  38 U.S.C.A. 
§ 1110  (West 1991); 38 C.F.R. §§ 3.303(a), 3.304  (1999).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d)  (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires that the 
evidence show the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. § 1110  (West 1991); 38 C.F.R. § 3.303(d)  
(1999); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

For veterans who served in the Republic of Vietnam during the 
Vietnam era and who have one of the diseases listed in 
38 C.F.R. § 3.309(e), the law provides a presumption that the 
veteran was exposed during such service to an herbicide agent 
(e.g. Agent Orange) and a presumption of service connection 
for any listed diseases, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  38 C.F.R. § 3.307(a)(6)(iii)  
(1999).  The presumptive diseases are:  chloracne or other 
acneform diseases consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and certain soft-tissue 
sarcomas.  38 C.F.R. § 3.309(e) (1999).  However, VA 
Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 59 FR 341 (1994).  More recently, 
the Secretary has determined that several diseases and 
disorders do not warrant presumptive service connection.  
These include chronic peripheral nervous system disorders.  
64 FR 59232  (November 2, 1999).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Analysis

In this case, the Board concludes that the veteran's claim 
for service connection for peripheral neuropathy is well 
grounded.

First, the Board finds that the claims file contains 
competent evidence of a current diagnosis of peripheral 
neuropathy.  This is shown by August 1994 and April 1997 VA 
examination reports, a June 1998 VA electromyography (EMG) 
and nerve conduction velocity (NCV) study, and other recent 
medical evidence.

The Board also finds lay evidence of inservice exposure to 
Agent Orange or other herbicides.  Service personnel records 
show that the veteran served in Vietnam from November 1962 to 
April 1963.  In several statements, the veteran asserted that 
he was exposed to Agent Purple during his time in Vietnam as 
a participant in Operation Range Hand.  He worked in aircraft 
maintenance and asserted that part of his job involved 
loading Agent Purple, Agent Orange, and other herbicides on 
C-123 transport planes.  Lay statements from fellow service 
personnel, submitted in 1982, support these assertions.

Finally, the claims file contains medical evidence plausibly 
linking the current peripheral neuropathy to service, namely 
to the alleged herbicide exposure.  The June 1998 VA EMG/NCV 
report contains handwritten remarks from the examiner to the 
effect that the veteran's disability is "probably secondary 
to Agent Orange exposure."


ORDER

The claim of entitlement to service connection for peripheral 
neuropathy, to include as secondary to exposure to Agent 
Orange or other herbicides, is well grounded, and to this 
extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
peripheral neuropathy, to include as secondary to exposure to 
Agent Orange or other herbicides, is well grounded, VA has a 
duty to assist the veteran in developing facts pertinent to 
the claim.  38 U.S.C. A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
Here, the Board finds that further evidentiary development is 
needed prior to appellate review.

First, the Board finds that a request should be submitted to 
the United States Armed Services Center for Research of Unit 
Records (USASCRUR) (formerly Army & Joint Services 
Environmental Support Group (ESG)) to attempt to verify the 
veteran's exposure to Agent Purple, Agent Orange, or other 
herbicides.

Second, the Board finds that the medical evidence currently 
of record is not clear as to the current etiology of the 
veteran's peripheral neuropathy.  An August 1994 VA 
peripheral nerves examination report shows a diagnosis of 
peripheral neuropathy, remarking that it was of "unknown 
etiology."  A September 1996 VA neurology consultation 
record indicates that the veteran had a history of peripheral 
neuropathy and polio, the latter of which could cause pain 
and weakness of the limbs.  A March 1997 VA orthopedic 
evaluation report states that his peripheral neuropathy was 
"probabl[y] diabetic" in nature.  An April 1997 VA Agent 
Orange examination report concludes that his neurological 
problems have been attributed to polio as a possibility, but 
that herbicide exposure could not be ruled out as a cause.  
Finally, as stated above, a June 1998 VA EMG/NCV report 
opines that the veteran's peripheral neuropathy was 
"probably secondary to Agent Orange exposure."

In light of the above, the medical evidence of record 
requires clarification.  See 38 C.F.R. § 19.9  (1999) 
(stating that if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board is required to 
remand the case back to the agency of original jurisdiction).  
The Court of Appeals for Veterans Claims has held that the 
"fulfillment of the statutory duty to assist . . . includes 
the conduct of a thorough and contemporaneous medical 
examination . . . so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
when needed)).  When the medical evidence is inadequate, VA 
must supplement the record by seeking a medical opinion or by 
scheduling a VA examination.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should attempt to verify the 
veteran's exposure to Agent Purple, Agent 
Orange, or other herbicides by contacting 
USASCRUR, 7798 Cissna Road, Springfield, 
Virginia, 22150.  See VA MANUAL M21-1, 
Part VI, Paragraph 7.46 (1992).  USASCRUR 
should be requested to provide any 
information which might corroborate the 
veteran's asserted herbicide exposure in 
the Republic of Vietnam from November 
1962 to April 1963, as a member of United 
States Air Force's 2nd Air Transportation 
Squadron in Saigon, Danang Air Force Base 
(formerly 464th Troop Carrier Wing at 
Pope Air Force Base in North Carolina), 
during Operation Ranch Hand and Operation 
Mule Train, and apparently under the 
supervision of Col. J.M.R..

2.  Thereafter, the RO should make a 
determination whether the veteran was 
exposed to herbicides in service.  In 
addition to the report from USASCRUR, the 
RO should consider evidence submitted by 
the veteran and statements from his 
service acquaintances.  

3.  After the development requested is 
completed, the RO should schedule the 
veteran for a comprehensive VA peripheral 
nerves examination.  The claims folder 
and a copy of this remand must be 
provided to the examiner prior to the 
examination.  The examiner should examine 
the veteran and review all available 
medical records, especially the August 
1994 VA peripheral nerves examination 
report, September 1996 VA neurology 
consultation record, March 1997 VA 
orthopedic evaluation report, April 1997 
VA Agent Orange examination report, and 
June 1998 VA EMG/NCV report.  The 
examiner must attempt to clarify the 
etiology of any current peripheral 
neuropathy, expressly indicating whether 
or not it is more likely, less likely, or 
as likely as not that the veteran's 
peripheral neuropathy was due to exposure 
to Agent Purple, Agent Orange, or other 
herbicides, rather than to polio or 
diabetes.  A complete rationale for all 
opinions expressed must be provided.  The 
copy of the examination report and all 
completed test reports should thereafter 
be associated with the claims folder.

4.  Upon completion of the above, the RO 
should readjudicate the claim of 
entitlement to service connection for 
peripheral neuropathy, to include as 
secondary to exposure to Agent Orange or 
other herbicides.

5.  If service connection remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and provided the opportunity to 
respond thereto.

Thereafter, and if appropriate, the case should be returned 
to the Board after compliance with all requisite appellate 
procedures.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran is hereby placed on notice that pursuant to 38 
C.F.R. § 3.655 (1999) failure to attend a scheduled VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals


 



